In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 19-542V
                                      Filed: June 2, 2021
                                        UNPUBLISHED

                                                                   Special Master Horner
    MIRA EPSHTEYN,

                         Petitioner,                               Order Concluding Proceedings;
    v.                                                             Vaccine Rule 21(a)
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                        Respondent.


Martin Jeffrey Rubenstein, Law Offices of Martin Rubenstein, Staten Island, NY, for
petitioner.
Julia Marter Collison, U.S. Department of Justice, Washington, DC, for respondent.

                            ORDER CONCLUDING PROCEEDINGS 1

       On April 12, 2019, petitioner filed a petition alleging that she suffered adverse
reactions including joint pain, stomach problems, dermatitis, and rashes resulting from
her April 18, 2016 Measles, Mumps, and Rubella (“MMR”) vaccination. (ECF No. 1.)
On January 29, 2021, respondent filed a Rule 4(c) report recommending against
compensation and a motion to dismiss petitioner’s claim. (ECF Nos. 31, 32.)

       On March 29, 2021, I issued an order deferring a ruling on respondent’s motion
pending an opportunity for petitioner to complete additional filings including an affidavit,
additional medical records, and an expert report. (ECF No. 36.) However, on June 2,
2021, petitioner filed a stipulation of dismissal pursuant to Vaccine Rule 21(a). (ECF
No. 37.)



1
  Because this decision contains a reasoned explanation for the special master’s action in this case, it will
be posted on the United States Court of Federal Claims’ website in accordance with the E-Government
Act of 2002. See 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
Internet. In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact
medical or other information the disclosure of which would constitute an unwarranted invasion of privacy.
If the special master, upon review, agrees that the identified material fits within this definition, it will be
redacted from public access.


                                                      1
      Accordingly, pursuant to Vaccine Rule 21(a), this case is hereby dismissed
without prejudice. The Clerk of the Court is hereby instructed that a judgment shall
not enter in the instant case pursuant to Vaccine Rule 21(a).

IT IS SO ORDERED.

                                              s/Daniel T. Horner
                                              Daniel T. Horner
                                              Special Master




                                          2